Case 1:18-cv-06650-CBA-SJB Document 21 Filed 08/02/19 Page 1 of 3 PageID #: 84




                 UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NEW YORK
__________________________________________________________________

                                )   Case No. 18-cv-06650
                                )   Hon. Carol Bagley Amon
JOSE MELENDEZ, JANE DOE, )
individually and on behalf of   )
all others similarly situated,  )
                                )
                                )
                    Plaintiffs, )
                                )
       v.                       )
                                )
ONE BRANDS, LLC,                )
                                )
                    Defendant.  )
__________________________________________________________________

                   NOTICE OF DEFENDANT’S MOTION
                  TO DISMISS PLAINTIFF’S COMPLAINT


      PLEASE TAKE NOTICE that, upon the accompanying Memorandum of

Law in Support of Defendant’s Motion to Dismiss, dated June 21, 2019,

Defendant ONE Brands, LLC, shall move this Court, before the Honorable Judge

Carol Bagley Amon, at the United States Courthouse, 225 Cadman Plaza East,

Brooklyn, New York 11201, with oral argument on a date and time to be

designated by the Court, for an Order dismissing the Complaint, and all Counts

therein, and granting such other and further relief as requested and as this Court

deems just and proper in the above-captioned case, pursuant to Federal Rules of
Case 1:18-cv-06650-CBA-SJB Document 21 Filed 08/02/19 Page 2 of 3 PageID #: 85



Civil Procedure 8, 9(b) and 12(b)(6).


      PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order

entered May 17, 2019, Plaintiff shall serve a response no later than July 12, 2019,

and Defendant shall serve its reply no later than August 2, 2019.


Dated:       New York, New York
             June 21, 2019

                                                    Respectfully submitted,


                                                    SIDLEY AUSTIN LLP

                                                    /s/ Benjamin M. Mundel
                                                    Benjamin M. Mundel
                                                    SIDLEY AUSTIN LLP
                                                    1501 K Street, N.W.
                                                    Washington, DC 20005
                                                    T: (202) 736-8000
                                                    F: (202) 736-8711
                                                    bmundel@sidley.com

                                                    James D. Arden
                                                    SIDLEY AUSTIN LLP
                                                    787 Seventh Avenue
                                                    New York, NY 10019
                                                    T: (212) 839-5300
                                                    F: (212) 839-5599
                                                    jarden@sidley.com


                                                    Counsel for Defendant
Case 1:18-cv-06650-CBA-SJB Document 21 Filed 08/02/19 Page 3 of 3 PageID #: 86




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 21, 2019, I caused a copy of the foregoing Notice

of Motion to Dismiss Plaintiff’s Complaint to be served on the following counsel

via email:

      Spencer Sheehan
      Sheehan & Associates, P.C.
      891 Northern Blvd., #201
      Great Neck, NY 11021
      Tel: (516) 303-0052
      Fax: (516) 234-7800
      spencer@spencersheehan.com

      Counsel for Plaintiff



                                                    /s/ Benjamin M. Mundel
                                                    Benjamin M. Mundel
